DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 32 recites in part, 
A system comprising: 
a server; wherein: 
the server identifies a received transactions analysis request associated with a document for a transaction…;
the server identifies information from the image of the document; 
the server determines that the document should be used in the transaction based at least in part on the information obtained from the image of the document and the data received from the user device;
the server generates a response to the transaction analysis request…; and
the server transmits the response to the transaction analysis request to the user device. 
Applicant’s disclosure teaches that “[i]n some embodiments, the financial service server 108 may receive the request for document analysis. The financial service server 
Paragraph 0065 of Applicant’s disclosure describes that the financial service module of the financial service server may receive a request for document analysis from a user device. The financial service module may transmit the request for document analysis to the document analysis engine of the document analysis server. 
In paragraph 0066 of Applicant’s disclosure, the document analysis engine of the document analysis server may facilitate obtaining financial information from the image of the document. The document analysis engine may obtain the image of the document from the request for document analysis. 

However, in the claimed invention, only one server is recited for performing the functions of both the financial service server and document analysis server. There is lack of proper antecedent basis for the claimed subject matter in the specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 35, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 22 and 35 recite the limitation "the payment instrument" in line 2. There is insufficient antecedent basis for this limitation in the claim. 


The system of claim 32, further comprising: 
a server, wherein; 
the server identifies a transaction history associated with the user… 
It is unclear if the recited server is the same or different from “the server” of claim 32. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor or applicant regards as the invention. Appropriate correction is required. 
Claim 40 is rejected based on its dependence on claim 39. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 10,460,302. Although the claims at issue are not identical, they are not patentably 1-12 and 14-20 of U.S. Patent No. 10,460,302 recites a system and computer program product for performing the method (steps) of claims 21-30, and similar system as disclosed in claims 32-39 of the present application. 

U.S. Patent Appl. No. 16/593,484
U.S. Patent No. 10,460,302
21. A method comprising: 

identifying, by a first financial analysis server, a transactions analysis request associated with a document for a transaction, wherein the transaction analysis request comprises data received from a graphical user interface displayed on a user device and an image of the document; 

transmitting, by the first financial analysis server, the received transactions analysis request to a second document analysis server; 



determining, by the second document analysis server, that the document should be used in the transaction based at least in part on the information obtained from the image of the document and the data received from the user device; 

generating, by the second document analysis server, a response to the transaction analysis request, wherein the response comprises a recommendation to use the document for the transaction; and 

transmitting, by the second document analysis server, the response to the transaction analysis request to the user device.


a first financial analysis server;  and 

a second document analysis server; wherein: 

the first financial analysis server identifies a transactions analysis request associated with a document for a transaction, wherein the transaction analysis request comprises data received from a graphical user interface displayed on a user device and an image of the document; 

the first financial analysis server transmits the received transactions analysis 

the second server identifies information from the image of the document; 

the second document analysis server determines that the document should be used in the transaction based at least in part on the information obtained from the image of the document and the data received from the user device; 

the second document analysis server generates a response to the transaction analysis request, wherein the response comprises a recommendation to use the document for the transaction; and 

the second document analysis server transmits the response to the transaction analysis request to the user device.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application No. 15/291,569 (now U.S. Patent No. 10,460,302), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 21-40 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
The relevant prior art do not teach the combination, 
“identifying, by the second document analysis server, information from the image of the document; 
determining, by the second document analysis server, that the document should be used in the transaction based at least in part on the information obtained from the image of the document and the data received from the user device; and 
generating, by the second document analysis server, a response to the transaction analysis request, wherein the response comprises a recommendation to use the document for the transaction”, 
as recited in claims 21 and 32. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687